Citation Nr: 1217976	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  08-03 626	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Service connection for dizziness and light headedness due to Gulf War undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Service personnel records reveal that the Veteran received the Southwest Asia Service Medal, Kuwait Liberation Medal and Combat Action Ribbon for service during the first Gulf War.

The Veteran has contended that he incurred a disability manifested by dizziness and light headedness during active service.  He also has contended that an undiagnosed illness incurred while he was in the Southwest Asia theater of operation during the Persian Gulf War contributed to or caused his disability manifested by dizziness and lightheadedness.  

Service treatment records are negative for any complaints of dizziness or light headedness.  Service treatment records in December 1988 did diagnose an instance of motion sickness, with vomiting.  Medication was prescribed.  No recurrences of motion sickness were documented.   

The Veteran filed his claim for entitlement to service connection for chronic dizziness and light headedness based on Gulf War undiagnosed illness in February 2006.  

VAMC treatment records in January 2006 indicate complaints of light headedness "once in a while."  A February 2006, carotid artery study was unremarkable.  In March 2006 the Veteran reported off and on dizzy spells.  In November 2006, vertigo was diagnosed.  

In an October 2007 VA Gulf War Syndrome examination, the examiner noted that the Veteran was not a patient at the VAMC.  He reported the onset of symptoms of insomnia, fatigue, and light headedness which come and go since 1992 to 1993.  He had seen many physicians but had not been diagnosed.  His light headedness and dizziness had no acute onset.  It has been intermittent with remissions since its onset occurring once a month with nausea.  He was treated with antivert and scopolamine.   The examiner noted that a medical opinion had been requested.  However the Board notes that none was offered by the examiner.  Neither was a diagnosis of a disability provided.

In a November 2007 VA mental disorders examination given as part of the Gulf War examination, the claims file and VAMC records were reviewed.  The Veteran denied any treatment, hospitalization, or evaluation for any medical or psychological problems.  The Veteran reported serving on the USS Wisconsin during the Persian Gulf War from 1989 to 1991.  In 1990 to 1991 he reportedly suffered a head injury requiring several stitches.  He was not however hospitalized or relieved from duty.

The Veteran reported light headedness, dizziness, feeling faint, headaches, and mood changes since the Persian Gulf War.  Psychological testing produced a profile which indicated significant reports of vague somatic complaints.   No psychological diagnosis was determined although it was noted that he had a personality assessment with an MMPI suggesting the possibility of a somatic profile.

A February 2012 VA Mental examiner noted that a review of the claims file.  It included a physical examination was essentially normal.  No diagnosis was made of any disability related to dizziness or vertigo, but acknowledged complaints of dizziness and light headedness at times while walking.

The file contains a letter dated February 2008 from Alberta C. Olegario, M.D. who noted he had seen the Veteran since June 2005.  At that time he reported symptoms due to stress and intermittent vertigo.  He got light headed for no apparent reason and, "also gets really anxious very easily."  He had a work-up in the last 2 years and no reason for his dizziness was found.  The physician further noted that, "Since I cannot really explain his symptoms of fatigue I have advised him to seek counseling regarding stress." On a follow up letter dated in July 2009 Dr. Olegario reported symptoms of dizziness which were intermittent for the past few years.  

A March 2008 letter from Kvork Iskendrian, M.D., diagnosed PTSD and noted that the Veteran had refused medication since he would not be able to tolerate the side effects.  He also stated that he was against medical management, "even a water pill prescribed by his PCP"

The Board observes that, because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with a medical opinion regarding a disability manifested by his symptoms of light headedness and dizziness, to include as due to an undiagnosed illness, on remand, he should be scheduled for a appropriate examination.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his disability manifested by symptoms of light headedness and dizziness, since October 2007, not already associated with the claims files.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.  If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.  If no further treatment records exist, the claims file should be documented accordingly. 

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a Persian Gulf War Syndrome examination by an appropriate medical doctor.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  Thereafter, based on a review of the claims file and the examination of the claimant, the examiner should provide answers to the following questions.

a.  Is the Veteran's dizziness and lightheadedness associated with a known clinical diagnosis?  

b.  If the Veteran's dizziness and lightheadedness are associated with a known clinical diagnosis, for each diagnosed disorder address whether it at least as likely as not (50 percent probability or more) that the disorder had its onset during his military service, has continued since that time, or is otherwise related to service.

c.  If the Veteran's dizziness and lightheadedness cannot be associated with a known clinical diagnosis, specify whether it is at least as likely as not (50 percent probability or more) that he has objective indications of a chronic disability resulting from an illness manifested by dizziness and lightheadedness, as established by history, physical examination, and laboratory tests, that have either:
 
(1) existed for 6 months or more at any time during the pendency of the appeal or 

(2) exhibited intermittent episodes of improvement and worsening over a 6-month period at any time during the pendency of the appeal?  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable signs and symptom of his disability while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

In making this determination, the examiner should discuss the November 2007 mental disorders examiner's notations that while no psychological diagnosis was determined, it was noted that the Veteran had the possibility of a somatic profile; and, that the Veteran reported that in 1990 to 1991 he reportedly suffered a head injury requiring several stitches.  

In providing answers to the above questions, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

4.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5. Thereafter, readjudicate the Veteran's claim of service connection for a disability manifested by dizziness and light headedness, to include as due to an undiagnosed illness.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


